IN THE SUPREME COURT OF THE STATE OF DELAWARE

  SHAWANA LAYNE (f/k/a                     §
  Shawana Singleton), as Guardian          §
  Ad Litem and Next Friend to              §   No. 249, 2017
  FRANK LEE LAYNE, JR.,                    §
                                           §   Court Below: Superior Court
        Plaintiffs Below/Appellants,       §   of the State of Delaware
                                           §
        v.                                 §   C.A. No. N12C-12-057
                                           §
  GAVILON GRAIN, LLC (d/b/a                §
  Peavey Company), JAIR                    §
  CABRERA,                                 §
                                           §
        Defendants Below/Appellees.        §

                              Submitted: January 24, 2018
                              Decided:   February 7, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 7th day of February, 2018, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of

the Superior Court should be affirmed on the basis of and for the reasons stated

in its July 10, 2015 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                       Justice